{¶ 36} I respectfully dissent from the majority's opinion overturning the grant of summary judgment to the Lake County Historical Society ("the Society") in this "slip and fall" case.
 {¶ 37} The Society's duty toward Stewart was to maintain its premises in a reasonably safe condition and to provide her with warnings of latent or concealed hazards of which the Society had, or should have had, knowledge.Armstrong v. Best Buy Co., 99 Ohio St.3d 79,2003-Ohio-2573, 788 N.E.2d 1088, at ¶ 5. "In order to establish actionable negligence, the plaintiff must show the existence of a duty, a breach of the duty, and an injury proximately resulting there from." Texler v. D.O. SummersCleaners  Shirt Laundry Co. (1998), 81 Ohio St.3d 677,680, 693 N.E.2d 271.
 {¶ 38} In the present case, there is no hazard or defect or unreasonably unsafe condition upon which to premise liability.
 {¶ 39} The sole basis for the majority's reversal is the fact that the slope of the ramp leading up to the school house has a steeper grade than is allowed by the Americans with Disabilities Act. It is undisputed that Stewart is not disabled and not entitled to the protections afforded by the ADA. Accordingly, Stewart's negligence claim cannot be based on a violation of the ADA. Scheetz v. Kentwood, Inc.,152 Ohio App.3d 20, 2003-Ohio-1209, 786 N.E.2d 501, at ¶ 11 ("appellants cannot recover for a violation of the ADA because Mrs. Scheetz has made no showing that she suffers from a covered disability"); Souther v. Preble Cty. Dist. Library, 12th Dist. No. CA2005-04-006, 2006-Ohio-1893, 2006 WL 998188, at ¶ 30.
 {¶ 40} The majority avoids this difficulty by taking the position that although a violation of the ADA does not establish strict liability or negligence per se, "the evidence that the ramp failed to meet ADA criteria is evidence of negligence, which should have been construed in appellant's favor." Therefore, "the resolution of this case will turn on the issue of appellee's notice or knowledge of the ramp's defects." The majority's position is fatally flawed. *Page 11 
 {¶ 41} In order to have a valid premises-liability case, it must be shown that the slope of the ramp constituted an unreasonably hazardous condition. The only "evidence" in the record that the slope of the ramp is such a hazard is the fact that it violates the ADA standards. To hold that the violation of ADA standards creates an issue of genuine material fact, in effect, is to hold that the violation is evidence of negligence per se.
 {¶ 42} This court has held that the violation of an administrative rule "may be admissible as evidence of general negligence." Scheetz, 152 Ohio App.3d 20,2003-Ohio-1209, 786 N.E.2d 501, at ¶ 12. In this case, the violation is not evidence of general negligence because the violated rule does not have a general application. The standards of the ADA are designed for the protection of "disabled" persons. The fact that the slope of the ramp exceeds ADA standards would be some evidence of negligence if, and only if, Stewart was a disabled person. In other words, the slope of the Society's ramp could be considered potentially dangerous to a disabled person, but not to Stewart.
 {¶ 43} In Stewart's case, the standard to be applied is one of reasonableness, i.e., whether the slope of the ramp is so high as to render the ramp unreasonably hazardous. The majority does not address this critical issue. In the majority's opinion, the only thing defective or dangerous about the ramp is that its slope exceeds ADA standards.
 {¶ 44} Beyond the ADA violation, there is nothing to suggest that the slope of the ramp is unreasonably steep. The pictures of the ramp in the record do not reveal a particularly steep grade to the ramp. Stewart had used the ramp "a lot" for about a year prior to her accident, and at no time prior to the accident was she concerned by the slope: of the ramp. Stewart testified that children used the ramp to enter and exit the school house, observing that "a lot of times the kids will use the ramp and they run down it." However, there is no evidence that, prior to Stewart's fall, anyone was known to have been injured using the ramp or to have complained about its slope.
 {¶ 45} Most notably, Stewart does not claim that the ramp was unreasonably steep. Rather, in her deposition, Stewart testified that the only problem she had traversing the ramp was that it became slippery when wet. Stewart testified that she often swept the ramp when it was wet to remove leaves and other debris and that she thought it could have been made of a different, less slippery material. Neither of these concerns involve the grade of the ramp. The ADA standards for the slope of the ramp are not relevant under the facts of this case.
 {¶ 46} The only reasonable interpretation of the evidence is that the slope of the ramp constituted, if anything, an insubstantial defect, not an unreasonably dangerous condition. Raflo v. Losantiville Country Club (1973),34 Ohio St.2d 1, 4, 63 O.O.2d 1, 295 N.E.2d 202; Kornowskiv. Chester Properties, Inc. (June 30, *Page 12 
2000), 11th Dist. No. 99-G-2221, 2000 WL 895594 ("[a] premise is not considered unreasonably dangerous where the defect is insubstantial and of the type that a passerby commonly encounters").
 {¶ 47} Assuming, arguendo, that the slope was unreasonably high or that the ramp was otherwise negligently constructed (although there is no evidence of this), summary judgment would still be appropriate because Stewart would have been aware of these hazards. As the Ohio Supreme Court has held, "[o]ne who enters a building by traversing a step described as `abnormally high,' is charged with knowledge of the presence of that abnormality upon exiting." Raflo, 34 Ohio St.2d 1,63 O.O.2d 1, 295 N.E.2d 202, at paragraph two of the syllabus. In regard to the slope of the ramp, Stewart had traversed the allegedly hazardously steep ramp repeatedly over the course of the year. She must be charged with knowledge of the condition.Stein v. Honeybaked Ham Co., 9th Dist. No. 22904,2006-Ohio-1490, 2006 WL 786509, at ¶ 17 ("the slope of a wheelchair accessibility ramp poses an open and obvious danger that an invitee may reasonably be expected to protect against any attendant danger"); Ryan v. Guan, 5th Dist. No. 2003CA00110, 2004-Ohio-4032, 2004 WL 1728519, at ¶ 12 ("[b]usiness invitees entering the premises could ascertain the ramp was sloped; therefore, the danger was open and obvious").
 {¶ 48} Likewise, in regard to the ramp being slippery when wet, not only had Stewart repeatedly traversed the ramp while wet, she testified that she knew it was slippery when wet, as it was on the day that she fell. Again, she must be charged with knowledge.1
 {¶ 49} For the foregoing reasons, I would affirm the grant of summary judgment in favor of the Lake County Historical Society.
1 Regarding Stewart's knowledge, the majority advances the peculiar argument that "without knowledge of the maximum slope requirements, a business invitee would be unable to determine that the defective ramp's slope was potentially hazardous." With all due respect to the majority, the potentially hazardous condition of the ramp is best gauged by looking at it or, perhaps, walking it, not by measuring it. Ryan,2004-Ohio-4032, 2004 WL 1728519, at ¶ 12 ("the hazard presented by the slope was open and obvious, even though the exact degree of the slope was unknown"). Moreover, the unreasonableness of the condition must flow from the condition itself, not from governmental regulation of the condition. "`Proof of negligence in the air,'" or, in this case, in the statutes, "will not do."Palsgraf v. Long Island RR. Co. (N.Y. 1928),248 N.Y. 339, 341, 162 N.E. 99. *Page 13